UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------

Joseph Peter Saladino ,
                    plaintiff,

                                                                 DISMISSAL FOR FAILURE
                                                                 TO PROSECUTE
 -vs-
                                                                   CV-19-6334(FB)(CLP)
Alexandria Ocasio-Cortez,
                       defendant.
----------------------------------------------------


               The docket in this matter reflected no activity since July 11, 2019, upon
review by the Court.

                On April 8, 2020 the Court issued an electronic status report order as the posture
of this case and mailed a copy to the pro se plaintiff. The notice indicated failure to file reply by
April 17, 2020 may result in an order dismissing this case for failure to prosecute. As of this date
the Court has not received any response from the pro se plaintiff. Accordingly it is

                HEREBY ORDERED that this action is dismissed, without prejudice, for failure
to prosecute pursuant to Rule 41(a)(2) of the F.R.C.P. Upon a showing of good cause for failure
to comply with the Court’s April 17, 2020 electronic order may result in the Court re-
opening this action. The Clerk of the Court is directed to enter judgment.



                                                       SO ORDERED

                                                       /S/ Frederic Block_______________
                                                       UNITED STATES DISTRICT JUDGE


DATED: Brooklyn, New York
      May 8, 2020


cc.: Joseph Peter Saladino, Pro Se Plaintiff (by regular mail)
